  Case 1:19-cv-00688-MN Document 24 Filed 08/12/20 Page 1 of 2 PageID #: 386




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

 IVORIE KELLEY,                                   )
                                                  )
                            Petitioner,           )
                                                  )
                 v.                               )   C.A. No. 19-688 (MN)
                                                  )
 KOLAWOLE AKINBAYO, Warden, and                   )
 ATTORNEY GENERAL OF THE STATE                    )
 OF DELAWARE,                                     )
                                                  )
                            Respondents.          )

                                          MEMORANDUM ORDER

        At Wilmington this 12th day of August 2020;

        In April 2019, Petitioner Ivorie Kelley (“Petitioner”) filed a Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 (“Petition”), asserting that his 2013 conviction for drug

dealing with an aggravating factor was obtained in violation of his due process rights and, in turn,

that the 2013 conviction was improperly used to enhance the sentence imposed for his 2017

conviction for possession of a firearm for a person prohibited. (D.I. 1; D.I. 7; D.I. 8). In

December 2019, Petitioner filed a Motion for Summary Judgment arguing that he is entitled to

habeas relief because the State’s Answer did not challenge the factual allegations contained in his

Petition. (D.I. 18 at 1).

        Although not the standard practice, it appears that a party may technically file a motion for

summary judgment in federal habeas proceeding. See Rule 12 of Rules Governing 2254 Cases,

28 U.S.C. foll. § 2254. Nevertheless, summary judgment is only appropriate when “the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute as to any material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson
    Case 1:19-cv-00688-MN Document 24 Filed 08/12/20 Page 2 of 2 PageID #: 387




v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party has the initial burden of

demonstrating that there is no genuine dispute as to any material fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).

        In his Motion for Summary Judgment, Petitioner does not provide any support for his

conclusory statement that there is “no genuine dispute as to any material fact in this action.” (D.I.

18 at 1). Rather, the Motion merely succinctly re-asserts the arguments presented in the Petition.

The Court also notes that the Petition has been fully briefed and will be addressed by the Court in

due course. Accordingly, the Court will deny the instant Motion.1

        THEREFORE, IT IS HEREBY ORDERED that Petitioner Ivorie Kelley’s Motion for

Summary Judgment (D.I. 18) is DENIED for failure to demonstrate the absence of a genuine issue

of material fact. To the extent the instant Motion is more properly construed as a supplemental

Reply to the State’s Answer, the Court will consider the arguments asserted therein when it

considers the Petition.



                                              The Honorable Maryellen Noreika
                                              United States District Judge




1
        The Court will consider the arguments in the instant Motion to the extent they supplement
        Petitioner’s Reply (D.I. 20) when it addresses the merits of the Petition


                                                 2
